             Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 1 of 9




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA
 8
                                                        ***
 9       ELKO BROADBAND LTD.,                             Case No. 3:20-cv-00293-LRH-CLB

10                                              Plaintiff, ORDER

11            v.

12       HAIDERMOTA BNR, LAWYERS AND
         COUNSEL WITH OFFICES IN
13       ISLAMABAD, ISLAMIC REPUBLIC OF
         PAKISTAN, and PWR FERGUSON AN
14       ACCOUNTING FIRM WITH OFFICES IN
         ISLAMIC REPUBLIC OF PAKISTAN,
15
                                            Defendants.
16

17           Before the Court is Defendant Haidermota BNR, Lawyers and Counsel with Offices in
18   Islamabad, Islamic Republic of Pakistan’s (“Haidermota BNR”) motion to dismiss for lack of
19   personal jurisdiction (ECF No. 4). Plaintiff Elko Broadband Ltd. (“Elko Broadband”) filed an
20   opposition (ECF No. 9) to which Haidermota BNR replied (ECF No. 13) Also, before the Court is
21   PWR Ferguson’s 1 (“Ferguson”) motion to dismiss for lack of personal jurisdiction (ECF No. 6).
22   Elko Broadband filed an opposition (ECF No. 12) to which Ferguson replied (ECF No. 14). For
23   the reasons articulated in this Order, the Court grants both motions to dismiss.
24   I.      BACKGROUND
25           This case concerns an international business transaction between Elko Broadband, Wateen
26   Telecom Limited (“WTL”), Warid Telecom International (“WTI”), and Dhabi Holdings PJSC
27
     1
      It appears that Elko Broadband incorrectly named PWR Ferguson as a Defendant instead of A.F. Ferguson &
28   Company (which is an affiliate of PricewaterhouseCoopers). The use of “Ferguson” in this Order refers to A.F.
     Ferguson & Company.
                                                          1
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 2 of 9




 1   (“Dhabi”). Elko Broadband alleges it began negotiations with WTI and Dhabi for the purchase of

 2   WTL in January 2017. ECF No. 1-1, at 5. After more than a year of negotiations, Elko Broadband

 3   and WTI entered into a binding agreement for the sale of WTL. Id. at 7. However, in March of

 4   2019, it was discovered that Dhabi—the primary shareholder of WTI—had sold its ownership of

 5   WTI at the end of 2018. Id. at 8, ¶ 60. Thus, because the ownership of WTI had changed hands

 6   before the sale of WTL, the entire transaction became unfeasible. Id. at 8. This failed transaction

 7   serves as the basis for various lawsuits filed by Elko Broadband.

 8          Elko Broadband’s present complaint is against both Haidermota BNR and Ferguson. ECF

 9   No. 1-1. Elko Broadband, a Nevada corporation, asserts professional legal malpractice against

10   Haidermota BNR, a Pakistani law firm, and professional accounting malpractice against Ferguson,

11   a Pakistani accounting firm. Id.

12          Haidermota BNR is a regional law firm with locations throughout the Islamic Republic of

13   Pakistan. ECF No. 4, at 2. Elko Broadband alleges that its executives met with attorneys of

14   Haidermota BNR in Pakistan for advice and assistance regarding Pakistani laws and procedures

15   with the attempted purchase of WTL. ECF No. 1-1, at 5. For Haidermota BNR’s representation,

16   Elko Broadband signed an engagement letter which provided that, “…the terms of our services

17   and any opinions rendered by us shall be governed by and construed in accordance with laws of

18   Pakistan. Courts in Karachi shall have exclusive jurisdiction to entertain/adjudicate all claims,

19   disagreements and disputes directly or indirectly arising out of our legal services and this

20   Proposal.” ECF No. 4-2. Here, Elko Broadband alleges that Haidermota BNR failed to provide

21   Elko Broadband a shareholder list and other critical exhibits which would have influenced its

22   decision to continue with the doomed transaction. ECF No. 1-1.

23          Similarly, Ferguson is an accounting firm in the Islamic Republic of Pakistan with its

24   regional office in Lahore, Pakistan. ECF No. 6, at 2. Between January 2018 and July 2018,

25   Ferguson reviewed the audited financial statements of WTL, as well as other pertinent information

26   provided by Dhabi. ECF No. 1-1, at 5. Elko Broadband’s executives met with representatives of

27   Ferguson in Lahore, Pakistan, where Ferguson confirmed that the transaction was workable and

28   that the sale of WTL was authorized by the Government of Pakistan. Id. at 7. After Elko Broadband

                                                     2
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 3 of 9




 1   learned that the sale would be unable to go forward, it alleges that Ferguson committed accounting

 2   malpractice in conducting the review of the transaction. ECF No. 1-1.

 3           Elko Broadband commenced the present action in the Fourth Judicial District Court of the

 4   State of Nevada, in and for the County of Elko, against both Defendants alleging both legal and

 5   accounting malpractice. After determining that the amount in controversy and diversity of

 6   citizenship requirements were met, Ferguson removed the action to this Court in accordance with

 7   28 U.S.C. §§ 1332 and 1441. Both Defendants now seek dismissal for this Court’s apparent lack

 8   of personal jurisdiction.

 9   II.     LEGAL STANDARD

10           A court may dismiss a complaint for lack of personal jurisdiction over the defendant. FED.

11   R. CIV. P. 12(b)(2). Where a defendant challenges the court’s personal jurisdiction, the plaintiff

12   bears the burden of demonstrating the court has jurisdiction over the defendant. Schwarzenegger

13   v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004); Pebble Beach Co. v. Caddy, 453

14   F.3d 1151, 1154 (9th Cir. 2006). A plaintiff makes a prima facie showing of personal jurisdiction

15   by introducing competent evidence of essential facts which support jurisdiction. Ballard v. Savage,

16   65 F.3d 1495, 1498 (9th Cir. 1995); see also Trump v. District Court, 857 P.2d 740, 743 (Nev.

17   1993). Where, as here, the court receives only written materials, the plaintiff need only make a

18   prima facie showing through its pleadings and affidavits that the exercise of personal jurisdiction

19   over the defendant is proper. Schwarzenegger, 374 F.3d at 800. Although a plaintiff cannot simply

20   rest on the bare allegations of its complaint, the uncontroverted allegations in the plaintiff’s

21   complaint are taken as true, and conflicts between the facts contained in the parties’ affidavits are

22   resolved in the plaintiff’s favor. Id.

23           To establish personal jurisdiction, the plaintiff must show that the forum’s long-arm statute

24   confers personal jurisdiction over the out-of-state defendants and that the exercise of jurisdiction

25   does not violate federal constitutional principles of due process. Haisten v. Grass Valley Med.

26   Reimbursement Fund, Ltd., 784 F.2d 1392, 1396 (9th Cir. 1986). Nevada’s long-arm statute

27   permits the exercise of jurisdiction on any basis consistent with federal due process. NRS. §

28   14.065(1). Federal due process requires that a defendant “have certain minimum contacts with the

                                                       3
              Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 4 of 9




 1   forum state such that the maintenance of the suit does not offend traditional notions of fair play

 2   and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal

 3   quotations and citations omitted).

 4   III.      DISCUSSION

 5             In both motions to dismiss, Defendants argue that the conduct alleged created insufficient

 6   contacts with Nevada to exercise either general or specific jurisdiction. ECF Nos. 4, 6. The Court

 7   agrees. In addition, Haidermota BNR argues in its motion that the parties agreed to adjudicate any

 8   dispute arising from its representation in the courts of Karachi, Pakistan. ECF No. 4, at 7. Here

 9   too, the Court also agrees.

10          A. General Jurisdiction

11             Personal jurisdiction over a nonresident defendant may be either general or specific.

12   Helicopteros Nationales de Columbia S.A. v. Hall, 466 U.S. 408, 414 (1984). A court may exercise

13   general jurisdiction over a defendant if the defendant’s activities in the forum are either

14   “substantial” or “continuous and systematic” such that the defendant’s activities approach a

15   “physical presence” in the forum, even if those contacts did not give rise to the action. Bancroft &

16   Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000).

17             As to general personal jurisdiction, both Haidermota BNR and Ferguson’s contacts with

18   Nevada are neither continuous nor systematic enough to approximate a physical presence in the

19   state. Haidermota BNR is purely a regional law firm located in Pakistan and practices solely

20   Pakistani law and procedure. It cannot and has not conducted any business in Nevada. It does not

21   maintain any office or employee in Nevada and all its lawyers reside in Pakistan. Relatedly,

22   Ferguson—while associated with the international accounting firm PricewaterhouseCoopers—is

23   wholly situated in Pakistan. It does not conduct its services in Nevada, and its employees and

24   offices are spread out in Karachi, Lahore, and Islamabad, Pakistan. Therefore, the Court finds that

25   it cannot exercise general jurisdiction over either Haidermota BNR or Ferguson in this action.

26          B. Specific Jurisdiction

27             In contrast, for a court to exercise specific jurisdiction, the action must arise out of the

28   defendant’s forum-related activities such that he can reasonably anticipate being haled into court.

                                                        4
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 5 of 9




 1   Bancroft, 223 F.3d at 1086. Specific jurisdiction is determined by analyzing the “quality and nature

 2   of the defendant’s contracts with the forum state in relation to the cause of action.” Lake v. Lake,

 3   817 F.2d 1416, 1421 (9th Cir. 1987). The Ninth Circuit uses a three-part test for personal

 4   jurisdiction: (1) the defendant must purposefully direct his activities to the forum state or

 5   purposefully avail himself of the privilege of conducting activities in the forum state; (2) the claim

 6   arises out of or relates to the defendant’s forum related activities; and (3) the exercise of

 7   jurisdiction is reasonable. See Bancroft, 223 F.3d at 1086; Schwarzenegger, 374 F.3d at 802.

 8          The Court also finds that it cannot exercise specific personal jurisdiction over either

 9   Haidermota BNR or Ferguson because, under the first prong of the Ninth Circuit three-part test,

10   they did not purposefully avail themselves to conducting activities in Nevada. Purposeful

11   availment requires that the defendant exhibit affirmative conduct allowing or promoting business

12   transactions within the forum state, thus invoking the benefits and protections of its law. Hanson

13   v. Denckla, 357 U.S. 235, 253 (1958); Decker Coal Co. V. Commonwealth Edison Co., 805 F.2d

14   834, 840 (9th Cir. 1986). Personal jurisdiction must arise out of “contacts that the defendant himself

15   creates with the forum…” Walden v. Fiore, 571 U.S. 277, 284 (2014). Because this purposeful

16   availment analysis is fact-intensive, each Defendant’s contact with Nevada is addressed separately.

17             i.   Haidermota BNR

18          In its opposition to the motion to dismiss, Elko Broadband argues that Haidermota BNR

19   “purposefully availed” itself of doing business in Nevada because (1) Haidermota BNR first

20   contacted Elko Broadband in Nevada via emails and telephone calls offering legal services; (2)

21   Tariq Ahmad—an Elko Broadband executive—declared that he had never heard of Haidermota

22   BNR until the firm reached out to him in Reno; and (3) Haidermota BNR sent the finalized

23   engagement letter by email to Nevada. ECF No. 9, at 4. Haidermota BNR, with conflicting

24   declarations, maintains that it never initiated contact with Elko Broadband via emails and phone

25   calls to Nevada, and instead, was put in contact with Elko Broadband via a middleman who resides

26   in Pakistan. ECF No. 4-3.

27          A district court may not make credibility determinations regarding conflicting declarations

28   unless one version of facts is inherently uncredible. Data Disc, Inc. v. Sys. Tech Assocs., Inc., 557

                                                       5
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 6 of 9




 1   F.2d 1280, 1284 (9th Cir. 1977). If the materials raise issues of credibility and disputed questions

 2   of fact regarding jurisdiction, the district court may conduct a preliminary hearing. Id. There, the

 3   plaintiff must establish personal jurisdiction by a preponderance of the evidence. Id.

 4          Here, however, without evaluating the credibility of the conflicting declarations, the Court

 5   finds that even if Elko Broadband’s version of events is correct—and Haidermota BNR contacted

 6   Elko Broadband in Nevada with emails and phone calls—Haidermota BNR still has insufficient

 7   contacts with Nevada for this Court to exercise specific jurisdiction. It appears Elko Broadband is

 8   relying on its own presence in Nevada to argue that Haidermota BNR availed itself of the privileges

 9   of doing business in Nevada. Haidermota BNR’s contacts with Nevada “may be intertwined with

10   [its] transactions or interactions with [Elko Broadband] … But a defendant’s relationship with a

11   plaintiff…standing alone, is an insufficient basis for jurisdiction. Walden, 571 U.S. at 286. As

12   noted above, Elko Broadband’s deal with WTI involved only Pakistani parties. As such, Elko

13   Broadband’s relationship with Haidermota BNR involved only Pakistani law and procedure.

14   Haidermota BNR lawyers are not able to practice law in Nevada, and at no point did Haidermota

15   BNR lawyers travel or perform legal services in Nevada. Rather, Elko Broadband’s executives

16   travelled to Pakistan to meet with Haidermota BNR lawyers regarding Pakistani legal issues.

17   Haidermota BNR never received a “benefit” from doing business in Nevada because it did not do

18   business in Nevada.

19          In Sher v. Johnson, 911 F.2d 1357 (9th Cir. 1990), the Ninth Circuit identified a situation

20   where a court had specific personal jurisdiction over an out-of-state law firm that represented an

21   in-state client for an out-of-state matter. In Sher, a California plaintiff sued a Florida defendant in

22   California court alleging legal malpractice. Id. at 1360. The Court determined that a retainer

23   agreement as well as mail and telephone communications were not enough to establish the

24   purposeful availment prong of the specific jurisdiction analysis. Id. at 1363 (“Out-of-state legal

25   representation does not establish purposeful availment of the privilege of conducting activities in

26   the forum state, where the [firm] is solicited in its home state and takes no affirmative action to

27   promote business within the forum state.”) Rather, it was an additional deed of trust between the

28   parties that did establish purposeful availment.

                                                        6
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 7 of 9




 1          In the present case, Haidermota BNR’s actions did not create sufficient contacts with

 2   Nevada simply because it allegedly directed its conduct at Elko Broadband who it knew was a

 3   Nevada resident. The Complaint does not allege that Haidermota BNR advised Elko Broadband

 4   on any Nevada matter, and the mere fact that an out-of-state law firm was retained by a Nevada

 5   resident does not establish specific personal jurisdiction in Nevada. Haidermota BNR’s relevant

 6   conduct occurred almost entirely in Pakistan, with some email and telephone communications, and

 7   in as much that it affected Elko Broadband in Nevada is ultimately too attenuated a connection.

 8   Accordingly, the Court cannot find that Haidermota BNR purposefully directed its actions to

 9   Nevada, and thus it cannot exercise specific jurisdiction over Haidermota BNR.

10            ii.   Ferguson

11          Like Haidermota BNR, Ferguson is not subject to specific jurisdiction in Nevada because

12   it did not purposefully avail itself of the privilege of conducting business in Nevada. In its

13   opposition to the motion to dismiss, and with a supporting declaration, Elko Broadband argues that

14   Ferguson “approached [Elko Broadband] via telephone and later emails offering its services to

15   [Elko Broadband], a Nevada corporation…” ECF No. 12, at 6. However, like with Haidermota

16   BNR, Ferguson denies that it initiated contact with Elko Broadband, and provided a declaration

17   stating that Ferguson connected with Elko Broadband through a Pakistani citizen familiar with

18   both parties. ECF No. 14, at 7.

19          The Court again finds it unnecessary to evaluate the credibility of the conflicting

20   declarations because even if Ferguson made the initial contact with Elko Broadband, there would

21   still be insufficient contact with the state of Nevada to exercise specific jurisdiction. As discussed

22   in detail above, mere emails and phone calls to Elko Broadband in Nevada do not establish

23   sufficient contact if all the services Ferguson performed occurred in Pakistan and the harms and

24   benefits of those services materialized in Pakistan. Sher, 911 F.2d at 1363 (discussing why out-of-

25   state representation does not establish purposeful availment). Like with Haidermota BNR, Elko

26   Broadband executives travelled to Pakistan to meet with Ferguson because Ferguson was familiar

27   with Pakistan and its approach to international transactions. The fact that Elko Broadband was

28   from Nevada created no benefit to Ferguson outside the simple business relationship. Fiore, 571

                                                       7
            Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 8 of 9




 1   U.S. at 286. Therefore, the Court finds that these contacts are too attenuated to create a sufficient

 2   connection with Nevada to exercise specific jurisdiction.

 3      C. Forum Selection Clause

 4          In its motion to dismiss, Haidermota BNR further contends that the forum-selection clause

 5   contained in the engagement letter requires the Court, under forum non conveniens, to dismiss the

 6   action so the parties can adjudicate in Karachi, Pakistan, as agreed upon. ECF No. 4, at 7.

 7          The preselected forum set forth in a forum-selection clause is afforded great deference. Atl.

 8   Marine Constr. Co. v. U.S. Dist. Ct., 571 U.S. 49 (2013) (recognizing that the choice of an alternate

 9   forum “merits no weight”). Importantly, “…courts should evaluate a forum-selection clause

10   pointing to a nonfederal forum in the same way that they evaluate a forum-selection clause pointing

11   to a federal forum…. When the parties have agreed to a valid-forum-selection clause, a district

12   court should ordinarily transfer the case to the forum specified in that case.” Id. at 580. If transfer

13   is impossible because the forum is a foreign court, “a federal district court may dismiss an action

14   if a court abroad is the more appropriate and convenient forum for adjudicating the controversy.”

15   Sinochem Intl Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422 (2007). If, however, the court

16   determines that adjudicating in a foreign court is too “difficult and inconvenient,” then the court

17   may conclude that it would be unreasonable to hold the parties to their original bargain. M/S

18   Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 18 (1972). Still, the parties’ private interests hold

19   little merit when faced against a valid forum-selection clause. See Atl. Marine Constr. Co., 571

20   U.S. at 582 (“[w]hen parties agree to a forum-selection clause, they waive the right to challenge

21   the preselected forum as inconvenient or less convenient for themselves or their witnesses…”);

22   Bremen, 407 U.S. at 17–18 (“[w]hatever ‘inconvenience’ [the parties] would suffer by being

23   forced to litigate in the contractual forum as [they] agreed to do was clearly foreseeable at the time

24   of contracting.”)

25          Here, the chosen forum is in Karachi, Pakistan, for “all claims, disagreements and disputes

26   directly or indirectly arising out of [Haidermota BNR’s] legal services…” ECF No. 4-2, at 9. Elko

27   Broadband claims that it is unduly burdensome to adjudicate its claims in Pakistan because (1) the

28

                                                       8
             Case 3:20-cv-00293-LRH-CLB Document 21 Filed 03/11/21 Page 9 of 9




 1   U.S. State Department advises that U.S. citizens not travel to Pakistan out of safety concerns; and

 2   (2) there is a severe backlog of judicial cases in Pakistan. 2

 3            However, when closely examined, these “private interests” of Elko Broadband do not

 4   require the Court to abrogate the forum-selection clause. Elko Broadband has previously traveled

 5   to Pakistan on numerous occasions in an attempt to solidify the transaction with WTI and WTL.

 6   When Elko Broadband entered a contract to litigate all disputes in Pakistan, it knew that a distant

 7   forum might impose certain burdens on its litigation efforts. It was only after the transaction went

 8   sour did it attempt to denigrate the Pakistani judicial system and bring up safety concerns that

 9   never existed before. Therefore, because the parties agreed to a specific forum to resolve their

10   disputes, the Court grants the motion to dismiss considering the more appropriate and agreed upon

11   forum is in Karachi, Pakistan.

12   IV.      CONCLUSION

13            IT IS THEREFORE ORDERED that Haidermota BNR’s motion to dismiss (ECF No. 4)

14   is GRANTED.

15            IT IS FURTHER ORDERED that Ferguson’s motion to dismiss (ECF No. 6) is

16   GRANTED.

17

18            IT IS SO ORDERED.

19            DATED this 11th day of March, 2021.

20

21                                                                 LARRY R. HICKS
                                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25
     2
       Elko Broadband, in a supporting declaration, claims that it physically crossed out the forum-selection clause when
26   it signed the engagement letter. ECF No. 9-2, at 2. However, Elko Broadband has not provided the Court with a copy
     of the engagement letter demonstrating that it crossed out the forum-selection clause. See Lowden Inv. Co. v. General
27   Elec. Credit Co., 741 P.2d 806, 809 (Nev. 1987) (“…parol evidence is not admissible to vary or contradict terms of a
     written agreement.”); see also Nigro v. Sears, Roebuck and Co., 784 F.3d 495, 497 (9th Cir. 2015) (“[t]he district
28   court can disregard a self-serving declaration that states only conclusions and not facts that would be admissible
     evidence.”).
                                                              9
